Case 5,

Oo fe I DB A BP WD YP

DN bho DO HO PO KH HD DH www ep
SI DW OA HB WD NY YK DO Wns DB Wn HP WY NY KF OC

28

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 1of 26 Page ID #:4694

Susan E. Coleman (SBN 171832)
E-mail: scoleman@bwslaw.com
Carmen M. Aguado (SBN 291941)
E-mail: caguado@bwslaw.com
BURKE, WILLI
444 South Flower Street, Suite 2400
Los Angeles, CA 90071-2953

Tel: 213.236.0600

Attorneys for Defendants

S & SORENSEN, LLP

Fax: 213.236.2700

THE GEO GROUP, INC., DIAZ, CAMPOS and

CITY OF ADELANTO

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

OMAR ARNOLDO RIVERA
MARTINEZ; ISAAC ANTONIO
LOPEZ CASTILLO; JOSUE
VLADIMIR CORTEZ DIAZ; JOSUE
MATEO LEMUS CAMPOS;
MARVIN JOSUE GRANDE
RODRIGUEZ; ALEXANDER
ANTONIO BURGOS MEJIA; LUIS
PENA GARCIA; JULIO CESAR
BARAHONA CORNEJO, as
individuals,

Plaintiffs,
V.

THE GEO GROUP, Inc., a Florida
corporation; the CITY OF
ADELANTO, a municipal entity; GEO
LIEUTENANT DURAN, sued in her
individual capacity; GEO
LIEUTENANT DIAZ, sued in her
individual capacity, GEO
SERGEANT CAMPOS, sued in his
individual capacity, SARAH JONES,
sued in her individual capacity; THE
UNITED STATES OF AMERICA;
and DOES 1-10, individuals,

Defendants.

 

 

///
///

LA #4810-9526-4430 v1
05788-0035

Case No. 5:18-cv-01125-SP

DEFENDANTS THE GEO GROUP,
INC.’S AND CITY OF
ADELANTO’S EVIDENTIARY
OBJECTIONS TO PLAINTIFFS’
EVIDENCE SUBMITTEDIN
OPPOSITION TO THEIR MOTION
FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PARTIAL

Hearing Date: December 17, 2019
Time: 10:00 a.m.
Courtroom: 3

Magistrate Judge: Honorable Sheri Pym

5:18-CV-01125-SP
GEO’S AND CITY OF ADELANTO’S
EVIDENTIARY OBJECTIONS

 
Case 5)18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 2of26 Page ID #:4695

 

 

 

 

 

 

 

 

 

 

1 Defendants THE GEO GROUP, INC. and CITY OF ADELANTO hereby
2 || object to the declarations and exhibits of Plaintiffs submitted in support of their
3 || Opposition to Defendants’ Motion for Summary Judgment (Docs. # 118, 119, 120,
4 | 121, 125), as set forth in more detail below.
5 EVIDENCE GROUNDS FOR OBJECTION
6 | Dkt. # Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
7 118 Soa reed baticy 702. See Daubert v. Merrell Dow
g violations identified at the | 1 ms., Inc. 43 F.3d 1311, 1315, 1321
9 n. 17 (9th Cir. 1995),
10 Further, experts cannot testify on legal
11 issues on which the judge will instruct
12 the jury, or on issues that will
13 determine the outcome of the case.
14 Elsayed Mukhtar v. California State
15 Univ., Hayward, 299 F.3d 1053, 1064
16 n.7 (9th Cir. 2002) citing United States
17 v. Rahm, 993 F.2d 1404, 1413 (9th Cir.
18 1993).
19 Irrelevant and immaterial as an alleged
20 policy violation is not a per se violation
21 of the law. FRE 402, 403; Cousins v.
22 Lockyer, 568 F.3d 1063, 1070 (9th Cir.
23 2009) (quoting Gardner v. Howard,
24 109 F.3d 427, 430 (8th Cir. 1997)).
25 |i Dkt.# | Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
26 118 rewarding Mecsas 4 702. See Daubert v. Merrell Dow
27 oslisies aad anne Pharms., Inc. 43 F.3d 1311, 1315, 1321
28 materials
S SORENSEN, EL? . Someone “2° GEO’S AND CITY OF ADELANTO'S

Los ANGELES EVIDENTIARY OBJECTIONS

 
Case 5,18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 3o0f26 Page ID #:4696

 

 

 

 

 

 

 

 

 

n. 17 (9th Cir. 1995),
2 Further, experts cannot testify on legal
3 issues on which the judge will instruct
‘ the jury, or on issues that will
° determine the outcome of the case.
6 Elsayed Mukhtar y. California State
y Univ., Hayward, 299 F.3d 1053, 1064
8 n.7 (9th Cir. 2002) citing United States
9 v. Rahm, 993 F.2d 1404, 1413 (9th Cir.
10 1993).
i Lack of foundation/speculation. Fed. R.
12 Evid. 602.
I Irrelevant. Fed. R. Evid. 402, 403.
4 Dkt.# | Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
1S yj 118 roaring paragraph ° 702. See Daubert v. Merrell Dow
' training on OC spray | Pharms., Inc. 43 F.3d 1311, 1315, 1321
i n. 17 (9th Cir. 1995).
Is Further, experts cannot testify on legal
” issues on which the judge will instruct
20 the jury, or on issues that will
aI determine the outcome of the case.
22 Elsayed Mukhtar v. California State
23 Univ., Hayward, 299 F.3d 1053, 1064
24 n.7 (9th Cir. 2002) citing United States
* v. Rahm, 993 F.2d 1404, 1413 (9th Cir.
26 1993).
i. Lack of foundation/speculation. Fed. R.
econeneee TLE. LA #4810-9526-4430 v1 3. 5:18-CV-01125-SP

AvtoRNEve At Law 05788-0035 GEO’S AND CITY OF ADELANTO’S
Los ANGELES EVIDENTIARY OBJECTIONS

 
Case 5;

So eH TD Wn FP WW LH

NO NO PPO NO VN DN NO NO RR eee
SN ND OO BW NO KK DOD O On HD A BR WW NBO KF CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 4 of 26 Page ID #:4697

 

 

 

 

 

 

 

Evid. 602.
Irrelevant. Fed. R. Evid. 402, 403.
Dkt.# | Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
118 Schwartz, pa h6
ne arding is opinion on 702. See Daubert v. Merrell Dow
whether there was a major
disturbance Pharms., Inc. 43 F.3d 1311, 1315, 1321
n. 17 (9th Cir. 1995).
Further, experts cannot testify on legal
issues on which the judge will instruct
the jury, or on issues that will
determine the outcome of the case.
Elsayed Mukhtar v. California State
Univ., Hayward, 299 F.3d 1053, 1064
n.7 (9th Cir. 2002) citing United States
v. Rahm, 993 F.2d 1404, 1413 (9th Cir.
1993).
Lack of foundation/speculation. Fed. R.
Evid. 602.
Irrelevant. Fed. R. Evid. 402, 403.
Not best evidence.
Dkt.# | Declaration of Jeffrey Schwartz does not swear under penalty
118 Schwartz, paragraph 7 ; wee
regarding oon s of perjury to the substantive opinions in
expert report attached
thereto as Exhibit “A” his 13-page report. His report therefore
lacks foundation. Fed. R. Evid. 901.
Dkt.# | Declaration of Jeffrey Not best evidence. Schwartz’s
118 Schwartz, Ex. A — Report, . i.
I. Overview (pages 1-2) summation of the records is irrelevant.
Fed. R. Evid. 402, 403.
Unreliable expert opinion as to the

 

 

LA #4810-9526-4430 v1

05788-0035

-4-

 

 

5:18-CV-01125-SP
GEO’S AND CITY OF ADELANTO’S
EVIDENTIARY OBJECTIONS
Case 5;18-cv-01125-SP Document 133-2 Filed 12/06/19 Page5of26 Page ID #:4698

 

 

 

 

 

 

 

 

 

 

pertinent portions of the records. Fed.
2 R. Evid. 702. See Daubert v. Merrell
; Dow Pharms., Inc. 43 F.3d 1311, 1315,
‘ 1321 n. 17 (9th Cir. 1995).
° Lack of foundation/speculation. Fed. R.
6 Evid. 602.
2 PiE* |ovaatonot frie) [Notte
III. Method (pages 4-5) Schwartz’s opinions on the critical
° issues/crux of the case are irrelevant.
‘0 Fed. R. Evid. 402, 403.
u Unreliable expert opinion as to the
I pertinent portions of the records. Fed.
3 R. Evid. 702. See Daubert v. Merrell
M4 Dow Pharms., Inc. 43 F.3d 1311, 1315,
» 1321 n. 17 (9th Cir. 1995).
'6 Lack of foundation/speculation. Fed. R.
7 Evid. 602.
18 Experts cannot testify on legal issues on
” which the judge will instruct the jury,
20 or on issues that will determine the
21 outcome of the case. Elsayed Mukhtar
22 v. California State Univ., Hayward, 299
3 F.3d 1053, 1064 n.7 (9th Cir. 2002)
24 citing United States v. Rahm, 993 F.2d
*5 1404, 1413 (9th Cir. 1993).
*6 Dkt.# | Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
27 1 118 THT [eel Analects and Port 702. See Daubert v. Merrell Dow
28 Opinions, A regarding the
SORENSEN, LL? ° joke 7s GEO’S AND CITY OF ADELANTO'S

Los ANGELES EVIDENTIARY OBJECTIONS

 
Case 5,18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 6of26 Page ID #:4699

 

 

 

 

 

 

 

 

 

Cuty to protect Pharms., Inc. 43 F.3d 1311, 1315, 1321
7 n. 17 (9th Cir. 1995).
; Experts cannot testify on legal issues on
‘ which the judge will instruct the jury,
° or on issues that will determine the
6 outcome of the case. Elsayed Mukhtar
7 v. California State Univ., Hayward, 299
8 F.3d 1053, 1064 n.7 (9th Cir. 2002)
? citing United States v. Rahm, 993 F.2d
10 1404, 1413 (9th Cir. 1993).
iM Irrelevant. Fed. R. Evid. 402, 403.
I Lack of foundation/speculation. Fed. R.
3 Evid. 602.
4 Not best evidence.
IS Dkt. # Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
16 yj 118 TT [eel Analysis arct port, 702. See Daubert v. Merrell Dow
i ADC vise of force an the | pharms., Inc. 43 F.3d 1311, 1315, 1321
18 hunger policies n. 17 (9th Cir. 1995).
9? Experts cannot testify on legal issues on
20 which the judge will instruct the jury,
‘| or on issues that will determine the
22 outcome of the case. Elsayed Mukhtar
3 v. California State Univ., Hayward, 299
* F.3d 1053, 1064 n.7 (9th Cir. 2002)
25 citing United States v. Rahm, 993 F.2d
26 1404, 1413 (9th Cir. 1993).
. Irrelevant. Fed. R. Evid. 402, 403.
eGORENSEM, LLP LA #4810-9526-4430 v1 _6- 5:18-CV-01125-SP

AvtoRNYS At Law 05788-0035 GEO’S AND CITY OF ADELANTO’S
Los ANGELES EVIDENTIARY OBJECTIONS

 
Case 5,18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 7 of 26 Page ID #:4700

 

 

 

 

 

 

 

 

 

 

Lack of foundation/speculation. Fed. R.
: Evid. 602.
; Not best evidence.
‘ Dkt. # Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
> y 118 IIT [eel Analysis are! port, 702. See Daubert v. Merrell Dow
° Ce ene Me pharms., Inc. 43 F.3d 1311, 1315, 1321
’ n. 17 (9th Cir. 1995).
® Experts cannot testify on legal issues on
7 which the judge will instruct the jury,
‘0 or on issues that will determine the
"I outcome of the case. Elsayed Mukhtar
I v. California State Univ., Hayward, 299
8 F.3d 1053, 1064 n.7 (9th Cir. 2002)
4 citing United States v. Rahm, 993 F.2d
'° 1404, 1413 (9th Cir. 1993).
16 Irrelevant. Fed. R. Evid. 402, 403.
i Lack of foundation/speculation. Fed. R.
is Evid. 602.
? Not best evidence.
20 Dkt.# | Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
. 118 i [el Angie and 702. See Daubert v. Merrell Dow
whethet it was an Pharms., Inc. 43 F.3d 1311, 1315, 1321
23 emergency situation n. 17 (9th Cir, 1995).
2 Experts cannot testify on legal issues on
* which the judge will instruct the jury,
*6 or on issues that will determine the
i. outcome of the case. Elsayed Mukhtar
eSoReNsen TEP LA #4810-9526-4430 v1 _7- 5:18-CV-01125-SP

SORENSEN, UP 5788-0035 GEO’S AND CITY OF ADELANTO’S
Los ANGHLES EVIDENTIARY OBJECTIONS

 
Case 5;18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 8 of 26 Page ID#:4701

 

 

 

 

 

 

 

 

 

 

v. California State Univ., Hayward, 299
2 F.3d 1053, 1064 n.7 (9th Cir. 2002)
; citing United States v. Rahm, 993 F.2d
4 1404, 1413 (9th Cir. 1993),
° Irrelevant. Fed. R. Evid. 402, 403.
6 Lack of foundation/speculation. Fed. R.
’ Evid. 602.
8 Not best evidence.
? Dkt. # Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
10 yf 118 THT [sie] Analysis ancl port, 702. See Daubert v. Merrell Dow
i 0 other t wage Pharms., Inc. 43 F.3d 1311, 1315, 1321
12 emergency situation n. 17 (9th Cir, 1995).
3 Experts cannot testify on legal issues on
4 which the judge will instruct the jury,
'° or on issues that will determine the
16 outcome of the case. Elsayed Mukhtar
i v. California State Univ., Hayward, 299
18 F.3d 1053, 1064 n.7 (9th Cir. 2002)
a citing United States v. Rahm, 993 F.2d
20 1404, 1413 (9th Cir. 1993).
a} Irrelevant. Fed. R. Evid. 402, 403.
22 Lack of foundation/speculation. Fed. R.
23 Evid. 602.
24 Not best evidence.
* Dkt.# | Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
26 |] 118 TIT [eal Analysis an Port, 702. See Daubert v. Merrell Dow
ar Opinions, E regarding Pharms., Inc. 43 F.3d 1311, 1315, 1321
28 posed a threat
PRARENGE TLD LA #4810-9526-4430 vi 8. 5:18-CV-01125-SP

Avtownnre Ar Law 05788-0035 GEO’S AND CITY OF ADELANTO’S
Los ANGELES EVIDENTIARY OBJECTIONS

 
Case 5,18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 9of26 Page ID #:4702

 

 

 

 

 

 

 

 

 

n. 17 (9th Cir. 1995),
2 Experts cannot testify on legal issues on
3 which the judge will instruct the jury,
‘ or on issues that will determine the
° outcome of the case. Elsayed Mukhtar
6 v. California State Univ., Hayward, 299
’ F.3d 1053, 1064 n.7 (9th Cir. 2002)
8 citing United States v. Rahm, 993 F.2d
7 1404, 1413 (9th Cir. 1993).
10 Irrelevant. Fed. R. Evid. 402, 403.
7 Lack of foundation/speculation. Fed. R.
I Evid. 602.
13 Not best evidence.
4 Dkt.# | Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
1S 118 TIT [sie] Analysis and port, 702. See Daubert v. Merrell Dow
16 ccminunicating with the Pharms., Inc. 43 F.3d 1311, 1315, 1321
17 protesting detainees n. 17 (9th Cir, 1995).
18 Experts cannot testify on legal issues on
9 which the judge will instruct the jury,
20 or on issues that will determine the
2! outcome of the case. Elsayed Mukhtar
22 v. California State Univ., Hayward, 299
°3 F.3d 1053, 1064 n.7 (9th Cir. 2002)
2A citing United States v. Rahm, 993 F.2d
25 1404, 1413 (9th Cir. 1993).
76 Irrelevant. Fed. R. Evid. 402, 403.
. Lack of foundation/speculation. Fed. R.
MsosEnsen, LLP . Someone “9 GEO’S AND CITY OF ADELANTO'S

Los ANGELES EVIDENTIARY OBJECTIONS

 
Case 5:18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 100f26 Page ID #:4703

 

 

 

 

 

 

 

 

 

 

l Evid. 602.
2 Not best evidence.
° Dkt.# | Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
4 118 Schwartz, Ex. A — Report,
III [sic] Analysis and 702. See Daubert v. Merrell Dow
° Senos, Gresarcing | Pharms,, Inc, 43 F.3d 1311, 1315, 1321
6 n. 17 (9th Cir. 1995).
’ Experts cannot testify on legal issues on
8 which the judge will instruct the jury,
4 or on issues that will determine the
lo outcome of the case. Elsayed Mukhtar
i v. California State Univ., Hayward, 299
2 F.3d 1053, 1064 n.7 (9th Cir. 2002)
8 citing United States v. Rahm, 993 F.2d
4 1404, 1413 (9th Cir. 1993).
IS Irrelevant. Fed. R. Evid. 402, 403.
'6 Lack of foundation/speculation. Fed. R.
a Evid. 602.
is Not best evidence.
9 Dkt.# | Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
20 J) 118 It [sie] Analyais and Por, 702. See Daubert v. Merrell Dow
21 Opinions, G regarding the | pnarms., Inc. 43 F.3d 1311, 1315, 1321
* of OC spray n. 17 (9th Cir. 1995).
2 Experts cannot testify on legal issues on
°4 which the judge will instruct the jury,
* or on issues that will determine the
26 outcome of the case. Elsayed Mukhtar
. v. California State Univ., Hayward, 299
BURKE, WILLIAMS & 491 9.9596.4430 V1 -10- 5:18-CV-01125-SP

SORENSEN, PLP 88-0035 GEO’S AND CITY OF ADELANTO’S
Los ANGELES EVIDENTIARY OBJECTIONS

 
 

 

 

 

 

 

Case 5:1.8-cv-01125-SP Document 133-2 Filed 12/06/19 Page 11o0f26 Page ID #:4704

F.3d 1053, 1064 n.7 (9th Cir. 2002)

7 citing United States v. Rahm, 993 F.2d
3 1404, 1413 (9th Cir. 1993).

+ Irrelevant. Fed. R. Evid. 402, 403.

° Lack of foundation/speculation. Fed. R.
6 Evid. 602.

’ Not best evidence.

8 Dkt.# | Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
7 yf 118 Tt [eral Anabysts ant port, 702. See Daubert v. Merrell Dow

10 ceeantons, I reparding Pharms., Inc. 43 F.3d 1311, 1315, 1321
"I n. 17 (9th Cir. 1995).

I Experts cannot testify on legal issues on
13 which the judge will instruct the jury,
4 or on issues that will determine the

IS outcome of the case. Elsayed Mukhtar
16 v. California State Univ., Hayward, 299
i F.3d 1053, 1064 n.7 (9th Cir. 2002)

Is citing United States v. Rahm, 993 F.2d
9 1404, 1413 (9th Cir. 1993).
20 Irrelevant. Fed. R. Evid. 402, 403.
2! Lack of foundation/speculation. Fed. R.
22 Evid. 602.
°3 Not best evidence.
2A Dkt.# | Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
29 J) 118 TIT [evel Analysis ancl Port, 702. See Daubert v. Merrell Dow
°° ioe plinaty hewange and | Pharms., Inc. 43 F.3d 1311, 1315, 1321
im Sanctions n. 17 (Sth Cir. 1995).

 

 

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

5:18-CV-01125-SP
GEO’S AND CITY OF ADELANTO’S
EVIDENTIARY OBJECTIONS

LA #4810-9526-4430 v1 -1l-

05788-0035
Case 5:18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 12o0f26 Page ID #:4705

 

 

 

 

 

 

 

 

 

Experts cannot testify on legal issues on
2 which the judge will instruct the jury,
3 or on issues that will determine the
‘ outcome of the case. Elsayed Mukhtar
° v. California State Univ., Hayward, 299
° F.3d 1053, 1064 n.7 (9th Cir. 2002)
’ citing United States v. Rahm, 993 F.2d
8 1404, 1413 (9th Cir. 1993).
7 Irrelevant. Fed. R. Evid. 402, 403.
10 Lack of foundation/speculation. Fed. R.
a Evid. 602.
1 Not best evidence.
3 Dkt.# | Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
14 yj 8 TIT [eel Analysis and Port, 702. See Daubert v. Merrell Dow
» Gee ineay heating and | Pharms., Inc. 43 F.3d 1311, 1315, 1321
16 Sanctions n. 17 (9th Cir. 1995).
7 Experts cannot testify on legal issues on
is which the judge will instruct the jury,
? or on issues that will determine the
20 outcome of the case. Elsayed Mukhtar
2! v. California State Univ., Hayward, 299
22 F.3d 1053, 1064 n.7 (9th Cir. 2002)
°3 citing United States v. Rahm, 993 F.2d
24 1404, 1413 (9th Cir. 1993).
2 Irrelevant. Fed. R. Evid. 402, 403.
26 Lack of foundation/speculation. Fed. R.
a7 Evid. 602.
28
BURKE, WILLIAMS & 4 44610.9596-4430 v1 _1D- 5:18-CV-01125-SP

SORENSEN, TP ps88-0035 GEO’S AND CITY OF ADELANTO’S
Los ANGELES EVIDENTIARY OBJECTIONS

 
 

 

 

 

 

 

 

 

 

 

Case 5:18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 13 0f26 Page ID #:4706
Not best evidence.
° Dkt.# | Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
$y tts I [eel Analycts ant port, 702. See Daubert v. Merrell Dow
* ett eine eS | Pharms., Inc, 43 F.3d 1311, 1315, 1321
° n. 17 (9th Cir. 1995).
6 Experts cannot testify on legal issues on
’ which the judge will instruct the jury,
: or on issues that will determine the
7 outcome of the case. Elsayed Mukhtar
'0 v. California State Univ., Hayward, 299
I F.3d 1053, 1064 n.7 (9th Cir. 2002)
I citing United States v. Rahm, 993 F.2d
3 1404, 1413 (9th Cir. 1993).
14 Irrelevant. Fed. R. Evid. 402, 403.
I? Lack of foundation/speculation. Fed. R.
'6 Evid. 602.
i Not best evidence.
is Dkt.# | Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
. 118 [el Analyte an Port, 702. See Daubert v. Merrell Dow
officer reports Pharms., Inc. 43 F.3d 1311, 1315, 1321
2 n. 17 (9th Cir. 1995),
*2 Experts cannot testify on legal issues on
°3 which the judge will instruct the jury,
“a or on issues that will determine the
*5 outcome of the case. Elsayed Mukhtar
*6 v. California State Univ., Hayward, 299
. F.3d 1053, 1064 n.7 (9th Cir. 2002)
egowensen, LLP LA #4810-9526-4430 v1 -13- §:18-CV-01125-SP

Acton At Law 05788-0035 GEO’S AND CITY OF ADELANTO’S
Los ANGELES EVIDENTIARY OBJECTIONS

 
 

 

 

 

 

 

 

 

 

 

Case 5:18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 14 of 26 Page ID #:4707
citing United States v. Rahm, 993 F.2d
7 1404, 1413 (9th Cir. 1993).

; Irrelevant. Fed. R. Evid. 402, 403.
‘ Lack of foundation/speculation. Fed. R.
° Evid. 602.
6 Not best evidence.
Dkt. # Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
Sj 118 Tit [ee] Anatysis ant Port, 702. See Daubert v. Merrell Dow
° Veo veponinge S| Pharms., Inc. 43 F.3d 1311, 1315, 1321
10 n. 17 (9th Cir. 1995).
I Experts cannot testify on legal issues on
2 which the judge will instruct the jury,
° or on issues that will determine the
4 outcome of the case. Elsayed Mukhtar
'° v. California State Univ., Hayward, 299
‘6 F.3d 1053, 1064 n.7 (9th Cir. 2002)
i citing United States v. Rahm, 993 F.2d
Is 1404, 1413 (9th Cir. 1993).
19 Irrelevant. Fed. R. Evid. 402, 403.
20 Lack of foundation/speculation. Fed. R.
2! Evid. 602.
22 Not best evidence.
°3 Dkt.# | Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
24 | 118 IIT [eel Analysis and port, 702. See Daubert v. Merrell Dow
* Tee econ ane Pharms., Inc. 43 F.3d 1311, 1315, 1321
*6 n. 17 (9th Cir. 1995).
a Experts cannot testify on legal issues on
PGORENSEN, LLP. LA#4810-9526-4430 vi -14- §:18-CV-01125-SP

orouneve At Law 05788-0035 GEO’S AND CITY OF ADELANTO’S
Los ANGELES EVIDENTIARY OBJECTIONS

 
Case 5:18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 15o0f26 Page ID #:4708

 

 

 

 

 

 

 

 

 

which the judge will instruct the jury,
; or on issues that will determine the
3 outcome of the case. Elsayed Mukhtar
‘ v. California State Univ., Hayward, 299
° F.3d 1053, 1064 n.7 (9th Cir. 2002)
6 citing United States v. Rahm, 993 F.2d
7 1404, 1413 (9th Cir. 1993).
8 Irrelevant. Fed. R. Evid. 402, 403.
° Lack of foundation/speculation. Fed. R.
10 Evid. 602.
i Not best evidence.
I Dkt.# | Declaration of Jeffrey Unreliable expert opinion. Fed. R. Evid.
13 ff 118 IV [eel Summary Re ont 702. See Daubert v. Merrell Dow
“4 Conclusions Pharms., Inc. 43 F.3d 1311, 1315, 1321
IS n. 17 (9th Cir. 1995).
16 Experts cannot testify on legal issues on
i which the judge will instruct the jury,
18 or on issues that will determine the
19 outcome of the case. Elsayed Mukhtar
20 v. California State Univ., Hayward, 299
a! F.3d 1053, 1064 n.7 (9th Cir. 2002)
22 citing United States v. Rahm, 993 F.2d
23 1404, 1413 (9th Cir. 1993),
24 Irrelevant. Fed. R. Evid. 402, 403.
* Lack of foundation/speculation. Fed. R.
26 Evid. 602.
a Not best evidence.
28
SORENSEN, LL . bongo “1S - GEO’S AND CITY OF ADELANTO'S

Los ANGELES EVIDENTIARY OBJECTIONS

 
Case 5:

Oo A NI DH A FP WW LYN

NO pO DN YN KN DN KN DN ww we i ei ee
SD nO FBP WO NY HY DOD OO DA AIT HD HA BR WO WNP KY CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 16 of 26 Page ID #:4709

 

 

 

 

 

 

 

 

 

Dkt.# | Declaration of Plaintiff Not best evidence.
119 Castillo, paragraph 4
regarding the temperature | Irrelevant. Fed. R. Evid. 402, 403.
of the water at the Facility
Vague and ambiguous.
Dkt.# | Declaration of Plaintiff Not best evidence.
119 Castillo, paragraph 5
regarding the temperature | Irrelevant. Fed. R. Evid. 402, 403.
of the water during the . .
decontamination process _| Speculation that the water was in fact
hot and as opposed to the fact that
water, generally, reactivates the OC
spray, lack of foundation. Fed. R. Evid.
602.
Vague and ambiguous.
Det # Declaration of Plaintitt Not best evidence.
tio, . ;
regardin pe oa s being Speculation, lack of foundation. Fed. R.
trict
=“ Evid. 602.
Dict # Declaration of Plaintiff Not best evidence.
rtinez, ;
re sarding the temperature Irrelevant. Fed. R. Evid. 402, 403.
of the water at the Facility
Vague and ambiguous.
Dit # Declaration of Plaintiff Not best evidence.
rtineZz, ;
regarding the temperature | Irrelevant. Fed. R. Evid. 402, 403.
of the water at the Facility ;
Vague and ambiguous.
Dkt. # Declaration of Homer Irrelevant. Fed. R. Evid. 402, 403. Lack
121 Venters, h3 ; ;
regardin P “universally of foundation, speculation. Fed, R.
ted” protocol . ;
regarding contamination Evid. 602. Assumes facts not in
teps.
ees evidence, therefore misleading and
unduly prejudicial. Fed. R. Evid. 403.
Unreliable expert opinion. Fed. R. Evid.

 

 

 

LA #4810-9526-4430 vi

05788-0035

-16-

 

 

5:18-CV-01125-SP
GEO’S AND CITY OF ADELANTO’S
EVIDENTIARY OBJECTIONS
Case 5:48-cv-01125-SP Document 133-2 Filed 12/06/19 Page 17of26 Page ID #:4710

 

 

 

 

 

 

 

 

 

 

702. See Daubert v. Merrell Dow
2 Pharms., Inc. 43 F.3d 1311, 1315, 1321
3 n. 17 (9th Cir. 1995).
‘ Experts cannot testify on legal issues on
° which the judge will instruct the jury,
6 or on issues that will determine the
7 outcome of the case. Elsayed Mukhtar
8 v. California State Univ., Hayward, 299
7 F.3d 1053, 1064 n.7 (9th Cir. 2002)
10 citing United States v. Rahm, 993 F.2d
i 1404, 1413 (9th Cir. 1993).
I Dkt.# | Declaration of Homer Venter does not swear under penalty of
13 |) 121 Venters, paragraph 4 , , . eo,
regarding Venters’ expert | perjury to the substantive opinions in
4 report attached thereto as his 13-page report. His report therefore
° lacks foundation. Fed. R. Evid. 901.
‘6 Dkt.# | Declaration of Homer Venter does not swear under penalty of
17 |} 121 Venters, Ex. “A” — Entire . to,
report perjury to the substantive opinions in
8 his 13-page report. His report therefore
? lacks foundation. Fed. R. Evid. 901.
20 Irrelevant. Fed. R. Evid. 402, 403.
21 Lack of foundation/speculation. Fed. R.
°2 Evid. 602.
3 Unreliable expert opinion. Fed. R. Evid.
2A 702. See Daubert v. Merrell Dow
25 Pharms., Inc. 43 F.3d 1311, 1315, 1321
26 n. 17 (9th Cir. 1995).
. Experts cannot testify on legal issues on
eeoneneew LLP LA #4810-9526-4430 vi _17- 5:18-CV-01125-SP

SORENSEN, LLP 05788-0035 GEO’S AND CITY OF ADELANTO’S
Los ANGELES EVIDENTIARY OBJECTIONS

 
 

 

 

 

 

 

 

 

 

Case 5:1.8-cv-01125-SP Document 133-2 Filed 12/06/19 Page 18o0f26 Page ID#:4711
which the judge will instruct the jury,
2 or on issues that will determine the
; outcome of the case. Elsayed Mukhtar
‘ v. California State Univ., Hayward, 299
° F.3d 1053, 1064 n.7 (9th Cir. 2002)
6 citing United States v. Rahm, 993 F.2d
’ 1404, 1413 (9th Cir. 1993).
8 Irrelevant and immaterial as an alleged
7 policy violation is not a per se violation
10 of the law. FRE 402, 403; Cousins v.
tM Lockyer, 568 F.3d 1063, 1070 (9th Cir.
2 2009) (quoting Gardner v. Howard,
3 109 F.3d 427, 430 (8th Cir. 1997)).
4 Dkt.# | Declaration of Homer. Irrelevant. Fed. R. Evid. 402, 403.
1 fj 121 ti eluding: Subseotions Lack of foundation/speculation. Fed. R.
| a through d) regarding the Evid. 602. 7
Unreliable expert opinion. Fed. R. Evid.
Is 702. See Daubert v. Merrell Dow
9 Pharms., Inc. 43 F.3d 1311, 1315, 1321
20 n. 17 (9th Cir. 1995). Venters is a
2! medical doctor opining on issues
22 related to force used in correctional
23 settings.
24 Experts cannot testify on legal issues on
25 which the judge will instruct the jury,
26 or on issues that will determine the
_ outcome of the case. Elsayed Mukhtar
BURKE, WILLIAMS & 4 44619.9506-4430 1 _18- 5:18-CV-01125-SP

avTORNEYS At Law 05788-0035 GEO’S AND CITY OF ADELANTO’S
Los ANGELES EVIDENTIARY OBJECTIONS

 
 

 

 

 

 

 

 

 

 

 

Case 5:18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 19o0f26 Page ID #:4712
1
v. California State Univ., Hayward, 299
2
F.3d 1053, 1064 n.7 (9th Cir. 2002)
3
citing United States v. Rahm, 993 F.2d
4
1404, 1413 (9th Cir. 1993).
5
Not best evidence.
6
Dkt. # Declaration of Homer Irrelevant. Fed. R. Evid. 402, 403.
7 121 Venters, Ex. A, “Opinion”
# 2 regarding correctional | Lack of foundation/speculation. Fed. R.
8 policies and practices and ,
the events that took place | Evid. 602.
9 after the incident ; a ;
Unreliable expert opinion. Fed. R. Evid.
10
702. See Daubert v. Merrell Dow
11
Pharms., Inc. 43 F.3d 1311, 1315, 1321
12
n. 17 (9th Cir. 1995).
13
Experts cannot testify on legal issues on
14
which the judge will instruct the jury,
15
or on issues that will determine the
16
outcome of the case. Elsayed Mukhtar
17
v. California State Univ., Hayward, 299
18
F.3d 1053, 1064 n.7 (9th Cir. 2002)
19
citing United States v. Rahm, 993 F.2d
20
1404, 1413 (9th Cir. 1993),
21
Not best evidence.
22
Dkt. # | Declaration of Homer Irrelevant. Fed. R. Evid. 402, 403.
23 t E . A “O sayy ”
12 y 5 regarding Cortentional Lack of foundation/speculation. Fed. R.
24 policies and practices ,
35 applicable to hunger Evid. 602.
Strikes Unreliable expert opinion. Fed. R. Evid.
26
702. See Daubert v. Merrell Dow
27
Pharms., Inc. 43 F.3d 1311, 1315, 1321
28
e SORENSEN, LEP * LA #4810-9526-4430 v1 -19- 5:18-CV-01125-SP

SORENSEN EP 5588-0035 GEO’S AND CITY OF ADELANTO’S
Los Angelis EVIDENTIARY OBJECTIONS

 
 

 

 

 

 

 

 

 

 

 

Case 5:1.8-cv-01125-SP Document 133-2 Filed 12/06/19 Page 200f 26 Page ID#:4713
1 ;
n. 17 (9th Cir. 1995).
2
Experts cannot testify on legal issues on
3
which the judge will instruct the jury,
4
or on issues that will determine the
5
outcome of the case. Elsayed Mukhtar
6
v. California State Univ., Hayward, 299
7
F.3d 1053, 1064 n.7 (9th Cir. 2002)
8
citing United States v. Rahm, 993 F.2d
9
1404, 1413 (9th Cir. 1993).
10 .
Not best evidence.
11
Dkt. # Declaration of Homer Irrelevant. Fed. R. Evid. 402, 403.
12} 121 Venters, Ex. A, “Opinion” . ;
# 4 regardin plaintiffs’ Lack of foundation/speculation. Fed. R.
13 failure to seek medical .
4 care after thet release Evid. 602.
t t
ee BONY Unreliable expert opinion. Fed. R. Evid.
15
702. See Daubert v. Merrell Dow
16
Pharms., Inc. 43 F.3d 1311, 1315, 1321
17
n. 17 (9th Cir. 1995).
18 .
Not best evidence.
19 Lo
Assumes facts not in evidence,
20
therefore misleading and unduly
21
prejudicial. Fed. R. Evid. 403.
22 ;
Dkt.# | Declaration of Homer Not best evidence.
23 ||) 121 Venters, Ex. A, “Incident
Review Details” (pages 7- | Dr. Venters’ summation of the records
24
13) is irrelevant. Fed. R. Evid. 402, 403.
25
Unreliable expert opinion as to the
26
pertinent portions of the records. Fed.
27
R. Evid. 702. See Daubert v. Merrell
28
SORENSEN, LLP LA #4810-9526-4430 v1 - 20 - 5:18-CV-01125-SP

ATTORNEYS AT LAW 05788-0035 GEO’S AND CITY OF ADELANTO’S
Los ANGELES EVIDENTIARY OBJECTIONS

 
 

 

 

 

 

 

 

 

 

 

 

Case 5:18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 210f26 Page ID #:4714
1
Dow Pharms., Inc. 43 F.3d 1311, 1315,
2
1321 n. 17 (9th Cir. 1995).
3
Lack of foundation/speculation. Fed. R.
4
Evid. 602.
5
Dkt. # Exhibit 5 — Dorm Log Lack of foundation/speculation. Fed. R.
6 |i 125-1 Entries
Evid. 602.
7
Not best evidence.
8
Dkt.# | Exhibit 6 — Entire letter Relies on inadmissible hearsay.
9 j| 125-2 from Nicole Ramos
Lacks foundation as the letter is not
10
under penalty of perjury. Fed. R. Evid.
11
901.
12 ;
Irrelevant. Fed. R. Evid. 402, 403.
13
Lack of foundation/speculation. Fed. R.
14
Evid. 602.
15
Ms. Ramos, an attorney, provides
16
opinions on the events that purportedly
17
took place at the Facility. This is
18
unreliable “expert” opinion. Fed. R.
19
Evid. 702. See Daubert v. Merrell Dow
20
Pharms., Inc. 43 F.3d 1311, 1315, 1321
21
n. 17 (9th Cir. 1995).
22
Dkt.# | Exhibit 6 —Letter from Relies on inadmissible hearsay.
23 -2 Nicole R: JA .
125 Peaceful Hunger Strike” _| Irrelevant. Fed. R. Evid. 402, 403.
24
Lack of foundation/speculation. Fed. R.
25
Evid. 602.
26 ;
Ms. Ramos, an attorney, provides
27
opinions on the events that purportedly
28
eSORENSEN, LLP LA #4810-9526-4430 v1 -21- 5:18-CV-01125-SP

vtoenwys At Law 05788-0035 GEO’S AND CITY OF ADELANTO’S
Los ANGELES EVIDENTIARY OBJECTIONS

 
 

 

 

 

 

 

 

 

 

 

Case 5:.8-cv-01125-SP Document 133-2 Filed 12/06/19 Page 22 of 26 Page ID #:4715
took place at the Facility. This is
2 unreliable “expert” opinion. Fed. R.
; Evid. 702. See Daubert v. Merrell Dow
‘ Pharms., Inc. 43 F.3d 1311, 1315, 1321
° n. 17 (Oth Cir. 1995).
6 Not best evidence.
’ Dkt. # Exhibit 6 —Letter from Relies on inadmissible hearsay.
8] 125-2 | Nicole Ramos, “Physical || vant Fed. R. Evid. 402, 403.
° Lack of foundation/speculation. Fed. R.
10 Evid. 602.
i. Ms. Ramos, an attorney, provides
2 opinions on the events that purportedly
13 took place at the Facility. This is
4 unreliable “expert” opinion. Fed. R.
IS Evid. 702. See Daubert v. Merrell Dow
16 Pharms., Inc. 43 F.3d 1311, 1315, 1321
i n. 17 (9th Cir. 1995).
Is Not best evidence.
? Dkt.# | Exhibit 6 Letter from Relies on inadmissible hearsay.
20 jl 125-2 Nicole Ramos, “Injuries & Irrelevant. Fed. R. Evid. 402, 403.
2! Treatment" Lack of foundation/speculation. Fed. R.
22 Evid. 602.
23 Ms. Ramos, an attorney, provides
* opinions on the events that purportedly
* took place at the Facility. This is
*6 unreliable “expert” opinion. Fed. R.
im Evid. 702. See Daubert v. Merrell Dow
BURKE, WILLIAMS & 5 19.9596.4430 v1 9) - 5:18-CV-01125-SP

i GEO’S AND CITY OF ADELANTO’S
ATTORNEYS AT LAW 05788-0035
Los ANGELES EVIDENTIARY OBJECTIONS

 
Case 5;18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 23 of 26 Page ID #:4716

 

 

 

 

 

 

 

 

 

 

Pharms., Inc. 43 F.3d 1311, 1315, 1321
2 n. 17 (9th Cir. 1995).
3 Not best evidence.
‘ Dkt.# | Exhibit 6 —Letter from Relies on inadmissible hearsay.
> |p 125-2 | Nicole folihe Complaint = Irrelevant. Fed. R. Evid. 402, 403.
6 Process" Lack of foundation/speculation. Fed. R.
y Evid. 602.
: Ms. Ramos, an attorney, provides
7 opinions on the events that purportedly
10 took place at the Facility. This is
i. unreliable “expert” opinion. Fed. R.
12 Evid. 702. See Daubert v. Merrell Dow
3 Pharms., Inc. 43 F.3d 1311, 1315, 1321
4 n. 17 (9th Cir. 1995).
I? Not best evidence.
16 Dkt.# | Exhibit 6 Letter from Relies on inadmissible hearsay.
17 Jf 125-2 Nicole Ramos, “Orantes Irrelevant. Fed. R. Evid. 402, 403.
is Lack of foundation/speculation. Fed. R.
? Evid. 602.
20 Ms. Ramos, an attorney, provides
a opinions on the events that purportedly
22 took place at the Facility. This is
3 unreliable “expert” opinion. Fed. R.
“8 Evid. 702. See Daubert v. Merrell Dow
25 Pharms., Inc. 43 F.3d 1311, 1315, 1321
*0 n. 17 (9th Cir. 1995).
ar Not best evidence.
28
BURKE, WILLIAMS & —  44919.9596.4430 v1 _93- 5:18-CV-01125-SP

SORENSEN 5788-0035 GEO’S AND CITY OF ADELANTO’S
Los Awoeues EVIDENTIARY OBJECTIONS

 
 

 

 

 

 

 

 

 

Case 5:18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 240f26 Page ID #:4717
1 , , a
Dkt. # Exhibit 6 —Letter from Relies on inadmissible hearsay.
2 || 125-2 Nicole Ramos,
“Investigation & Action Irrelevant. Fed. R. Evid. 402, 403.
3 Steps Requested” ,
Lack of foundation/speculation. Fed. R.
4
Evid. 602.
5
Ms. Ramos, an attorney, provides
6
opinions on the events that purportedly
7
took place at the Facility. This is
8
unreliable “expert” opinion. Fed. R.
9
Evid. 702. See Daubert v. Merrell Dow
10
Pharms., Inc. 43 F.3d 1311, 1315, 1321
11
n. 17 (9th Cir. 1995).
12
Not best evidence.
13
Dkt.# | Exhibit 32 — Plaintiff The responses are not verified and,
14 || 125-4 Garcia’s int t
responses. enrogatory therefore, lack foundation. Fed. R.
15
Evid. 901.
16
17 || Dkt. # Exhibit 41 — Entire letter Relies on inadmissible hearsay.
125-4 from Nicole Ramos . .
18 Lacks foundation as the letter is not
19 under penalty of perjury. Fed. R. Evid.
20 901.
21 Irrelevant. Fed. R. Evid. 402, 403.
22 Lack of foundation/speculation, as she
23 was not a percipient witness. Fed. R.
24 Evid. 602.
25 Not best evidence.
26 || Dkt.# | Exhibit 45 —Log prepared | Lacks foundation as the log is not under
125-5 by Plaintiff Castil
27 yeas penalty of perjury. Fed. R. Evid. 901.
28

 

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

5:18-CV-01125-SP
GEO’S AND CITY OF ADELANTO’S
EVIDENTIARY OBJECTIONS

LA #4810-9526-4430 v1 - 24-

05788-0035
Case 5:18-cv-01125-SP Document 133-2 Filed 12/06/19 Page 25o0f26 Page ID #:4718

 

 

 

Irrelevant. Fed. R. Evid. 402, 403.

2 Dkt.# | Exhibit 48 — Letter Lacks foundation as the letter is not

3 fj 125-5 prepared by Michael under penalty of perjury. Fed. R. Evid.
* 901.

° Irrelevant. Fed. R. Evid. 402, 403.

6 Unreliable opinion. Fed. R. Evid. 702.
’ See Daubert v. Merrell Dow Pharms.,
8 Inc. 43 F.3d 1311, 1315, 1321 n. 17

° (9th Cir. 1995).

0 Argumentative.

I Improper legal analysis and conclusion.
: Relies on inadmissible hearsay.

Dkt. # Exhibit 49- Declaration of Irrelevant. Fed. R. Evid. 402, 403.

14 | 125-5 | Hussain Turk ; .
Unreliable opinion as to causation

 

 

 

 

 

 

 

° regarding medical injuries allegedly
'e sustained by plaintiffs by an attorney.
i Fed. R. Evid. 702. See Daubert v.
18 Merrell Dow Pharms., Inc. 43 F.3d
? 1311, 1315, 1321 n. 17 (9th Cir. 1995).
“0 Argumentative.
2! Improper legal analysis and conclusion.
°2 Relies on inadmissible hearsay.
°3 Speculation, lack of foundation. Fed.
24 R. Evid. 602.
25
26
27
28
SORENSEN, LLP LA #4810-9526-4430 vi 25 - 5:18-CV-01125-SP

SORENSEN, LLP 5788-0035 GEO’S AND CITY OF ADELANTO’S
Los ANGELES EVIDENTIARY OBJECTIONS

 
Case 5:1.8-cv-01125-SP Document 133-2 Filed 12/06/19 Page 26 of 26 Page ID #:4719

Dated: December 6, 2019 BURKE, WILLIAMS & SORENSEN, LLP

By:_/s/ Carmen M. Aguado

Susan E. Coleman
Carmen M. Aguado

 

Attorneys for Defendants
THE GEO GROUP, INC., DIAZ,
CAMPOS and CITY OF ADELANTO

0 A IN Dn FP WD NYO

DO pO bd KH WD HN DD em ow a ee
SS DB ON BP WD NY KF OD OO DAN DB A HP WS NY KY OC

28

BURKE, WILLIAMS & 26 - §:18-CV-01125-SP

saroneve Ar Law 05788-0035 " GEO’S AND CITY OF ADELANTO’S

Los ANGELES EVIDENTIARY OBJECTIONS

 

 

 
